Exhibit 10.1

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

This fourth amendment to the Employment Agreement (as defined below), dated as
of September 7, 2006 (this “Amendment”), is made between Asbury Automotive
Group, Inc., a Delaware corporation (the “Company”), and Kenneth B. Gilman
(“Executive”).

RECITALS

WHEREAS Asbury Automotive Group, L.L.C. and Executive entered into the
Employment Agreement, dated as of December 3, 2001, as amended February 26,
2004, November 8, 2004 and November 3, 2005 (the “Employment Agreement”);

WHEREAS, on March 19, 2002, the Company became the successor in interest of
Asbury Automotive Group, L.L.C.;

WHEREAS, Executive has indicated his desire to renew the term of the Employment
Agreement;

WHEREAS the Company and Executive have agreed to renew the term of the
Employment Agreement for an additional year through December 31, 2007, as
contemplated by Section 12(c) of the Employment Agreement, and to provide that
the Company has an option to further extend the term of the Employment Agreement
to April 30, 2008; and

WHEREAS the Company and Executive desire to amend the Employment Agreement as
set forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.                                       The term of the Employment Agreement is
hereby renewed through December 31, 2007, unless extended at the option of the
Company through April 30, 2008 (by delivering notice to Executive at least two
(2) months prior to December 31, 2007), unless, in each case, terminated earlier
pursuant to Section 15 of the Employment Agreement.  For the avoidance of doubt,
should the Company choose to exercise its option to extend the term of the
Employment Agreement through April 30, 2008, “Renewal Term” as used in the
Employment Agreement shall also include such extension.

2.                                       Section 3(b) of the Employment
Agreement is hereby amended to read in its entirety as follows:

(b) Executive shall report directly and exclusively to the Board of Directors,
and no other executive officer shall be appointed with authority over the
business operations of the Company superior to that of Executive; provided that
nothing herein shall be construed to prevent the appointment of the Company’s
Chief Operating Officer to the Board of Directors and the exercise by such Chief
Operating Officer of any duties and responsibilities within the scope of
membership on the Board of Directors.  No other officers, except for the
Company’s Chief Financial Officer, shall report directly to the Board of
Directors; provided, however, that this sentence shall not be deemed breached by
any other officer’s reporting to the Board in order to comply with the
Sarbanes-Oxley Act of 2002 or other applicable law or regulation (including
applicable stock exchange requirements).  During the Term, the Company shall use
its reasonable best efforts to ensure that Executive is elected and re-elected
as a director of the Company.

3.                                       Section 3(c) of the Employment
Agreement is hereby amended by deleting the first sentence thereof and replacing
such sentence with the following:

(c) Executive shall perform such services and duties for the Company as are
customarily performed by an executive in Executive’s position at a business such
as the Company’s business (in which, among other things, a chief financial
officer and a chief operating officer also perform

 


--------------------------------------------------------------------------------




 

customary services and duties for such positions and a chief operating officer
serves as a member of the board of directors with duties and responsibilities
within the scope of such membership) and as the Board of Directors may
reasonably assign or delegate to him from time to time.

4.                                       Section 12(a) of the Employment
Agreement is hereby amended by replacing the first sentence thereof with the
following:

If Executive’s employment is terminated for any reason, then, in addition to the
other applicable benefits set forth in this Section 12, Executive shall be
entitled to receive (i) his Base Salary through the date of his termination,
(ii) any Target Bonus or Additional Bonus earned in a previous year that has not
yet been paid and (iii) if Executive’s employment is terminated after June 30,
2007, a cash payment equal to (A) the Target Bonus that the Executive was
eligible to earn pursuant to Section 5 for the year of such termination (as
determined without regard to any discretionary ability to reduce the amount of
the bonus that would otherwise be payable under the applicable formula),
multiplied by (B) a fraction (x) the numerator of which is the number of days in
such year up to the date of termination and (y) the denominator of which is 365
(the “Accrued Obligations”).

5.                                       Sections 12(b)(i)(A) and (B) of the
Employment Agreement are hereby amended to read in their entirety as follows:

(A) a lump sum cash payment in the amount of 200% of the present value, as of
the date of such termination, of his current Base Salary, said present value to
be determined in good faith by the Board of Directors based on an assumption
that such amount would be paid over a 24 month period, using the Prime Rate
reported by JP Morgan Chase Manhattan Bank as of the close of business on the
date of such termination; and

(B) an amount equal to the total bonus, if any, actually earned by Executive
pursuant to Section 5 for the year preceding the year in which such termination
occurred; provided, however, that if the Company elects to extend the Term of
this Agreement through April 30, 2008, and Executive’s employment is terminated
as set forth above in Section 12(b)(i) at any time from and including January 1,
2008, through and including April 30, 2008, then the total bonus amount
calculated pursuant to this clause (B) will be based on the total bonus amount,
if any, actually earned by Executive pursuant to Section 5 in 2006.

6.                                       Section 12(d)(ii)(C) of the Employment
Agreement is hereby amended to read in its entirety as follows:

(C) any substantial diminution in Executive’s duties or responsibilities set
forth herein, except in connection with the termination of Executive’s
employment for Good Cause; provided, however, that no such substantial
diminution will be deemed to have occurred merely as a result of the appointment
by the Board of Directors of a Chief Operating Officer for the Company and the
assignment of customary responsibilities to such Chief Operating Officer that
are not inconsistent with Section 3(c) or the appointment of such Chief
Operating Officer to the Board of Directors or the exercise by such Chief
Operating Officer of any duties or responsibilities within the scope of his
membership on the Board of Directors;

7.                                       Section 12(d)(ii)(E) of the Employment
Agreement is hereby amended to read in its entirety as follows:

 

2


--------------------------------------------------------------------------------




 

(E) the existence of a direct reporting relationship between the Board of
Directors and any employee of the Company other than Executive or the Company’s
Chief Financial Officer; provided, however, that this clause (E) shall not be
deemed breached by any other officer reporting to the Board of Directors in
order to comply with the Sarbanes-Oxley Act of 2002 or other applicable law or
regulation (including applicable stock exchange requirements) or by the
appointment of the Company’s Chief Operating Officer to the Board of Directors;

8.             Section 12(c) of the Employment Agreement is hereby amended to
read in its entirety as follows:

Upon non-renewal of the Employment Agreement by either party at the expiration
of the Term or Renewal Term, as applicable, (i) Executive’s employment shall
terminate at the expiration of the Term or the Renewal Term, as applicable, and
(ii) the Company shall pay to Executive (in addition to the Accrued Obligations)
within 30 days of such termination (after execution and delivery by Executive of
a Termination Release as defined above) as severance pay the amounts described
in Section 12(b)(i)(A) and (B), provided that, for the avoidance of doubt, 
Executive shall not be entitled to receive duplicate severance pay under Section
12(b) in the event that severance is paid under this Section 12(c).

9.                                       Except as specifically amended hereby,
the other terms and conditions of the Employment Agreement shall remain in full
force and effect.

10.                                 This Amendment may be executed in one or
more counterparts, all of which shall be considered one and the same agreement.

11.                                 This Amendment shall be deemed to be made
in, and in all respects shall be interpreted, construed and governed by and in
accordance with, the laws of the State of New York, without regard to the
conflicts of law principles of such State.

 

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

ASBURY AUTOMOTIVE GROUP, INC.

 

 

 

 

 

By:

/s/ Michael Durham

 

 

Name:

Michael Durham

 

Title:

Non Executive Chairman

 

 

 

 

/s/ Kenneth B. Gilman

 

 

Kenneth B. Gilman

 

4


--------------------------------------------------------------------------------